DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 7/28/2021.  The amendment has been entered and considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 29, 31-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 29, 31-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner, based on the specification, how the UE can receive both a first and second PRS on the sets of frequency resources because the first time window is for receiving signals in an active state and the second set of frequency resources defined as being on a second time window which is inactive.  Paragraph 117 of the published specification discloses a UE receiving a first and second PRS on a first and second set of frequency resources, however the paragraph does not appear to 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 10, 11, 29, 31, 35, 36, 39-42, 44, 46-48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LIM et al. “Lim” US 2016/0050534.


communicating on a plurality of sets of frequency resources that are in an active state for the UE wherein there is a first and second set of frequencies (the system supports multi-carrier/carrier-aggregation; Paragraph 21); 
identifying a periodic interval to receive positioning reference signals on the plurality of sets of frequency resources, the periodic interval comprising a first time window for receiving the positioning reference signals during the active state of the plurality of sets of frequency resources for the UE, and a second time window for an inactive state of the second set of frequency resources for the UE (Paragraph 79 teaches the use of OTDOA technique for measuring a location of a UE using timing difference between signals transmitted from each cell.  The timing difference can be between a serving cell and the target/neighbor cells. Table 7 shows the periodicity of the position reference signals being transmit and Paragraph 88 teaches the UE is configured in an idle (i.e. inactive) period for receiving signals from the target base station.  Thus one can see the UE receives signals during an active period and idle period); 
receiving, during the first time window of the periodic interval, a first positioning reference signal on a first set of frequency resources of the plurality of sets of frequency resources and a second positioning reference signal on a second set of frequency resources of the plurality of sets of frequency resources; and determining a position of the UE based at least in part on the received first positioning reference signal and the 

Regarding claims 2, 31, and 42, Lim teaches receiving a configuration indicating the periodic interval wherein the periodic interval is based on the received configuration (prsInfo includes prS-Configuration information.  This configuration information is for the timing of transmitting PRS for contiguous subframes; Paragraphs 131-132).

Regarding claims 6, 35, and 44, Lim teaches communicating on the first set of resources based on a configuration including the first resource and not the second frequency resources (configuration information includes which subframes and timing to transmit information; Paragraph 132.  Thus, if a particular subframe/carrier is configured to be transmit this is viewed as excluding the other resources as the system does not specify to transmit on any/all carriers/subframes at a given time).

Regarding claims 7 and 36, Lim teaches the first set of resources includes a first component carrier (Paragraph 174);
The plurality of sets of resources includes one or more component carriers different than the first carrier and the second set of resources includes a second CC 

Regarding claims 10, 39, and 46, Lim teaches receiving a first and second position reference signal from a first and second base station respectively on the first/second set of resources (Paragraph 12 teaches receiving a PRS from the serving/reference base station, and also receiving PRS from neighboring base stations).

Regarding claims 11, 40, and 47, Lim teaches the first PRS and second PRS are received from a base station during the first time window on the first and second resources (the position of the UE is measured using OTDOA wherein the UE calculates the time difference between signals from each cell.  The UE computes the time difference between PRS received on the reference cell and neighbor cells.  This information is sent off to a location server to determine the location of the UE; Paragraph 113.  As the system operates using multiple carriers, the PRS can be sent on first and second sets of resources as claimed)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 32, 33, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Rico Alvarino et al. “Rico” US 2018/0007707.

Regarding claims 3, 32, and 43, Lim does not teach or suggest receiving, on the second set of frequency resources, control channel signaling during the first time window; however, Rico teaches that during a symbol period (first time window) the control information (PDSCH) is sent on a second carrier (i.e. second set of frequency resources); Paragraph 136).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lim to include receiving control channel information on the second set of frequency resources during the first time window as taught by Rico.
	One would be motivated to make the modification such that the system can determine a starting symbol based on the received indication as taught by Rico; Paragraph 136.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lim to include the reference signal/control signaling during a same set of symbol periods as taught by Rico.
	One would be motivated to make the modification such that the system can determine a starting symbol based on the received indication as taught by Rico; Paragraph 136.

Claims 8 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Wang et al. “Wang” US 2021/0105783.

Regarding claims 8 and 37, Lim does not disclose a first and second BWP corresponding to the frequencies.  However, Wang teaches a first BWP and second BWP wherein the BWPs are associated with resources of a plurality of CCs; Paragraph 89.  Thus, one can see there are multiple frequency resources/CCs (i.e. first and second set of frequency resources) which include a first or second BWP.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lim to include a first and second BWP corresponding to the plurality of frequency resources as taught by Wang.
.

Claims 9, 38, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Jeon et al. “Jeon” US 2019/0132824.

Regarding claims 9, 38, and 45, Lim does not disclose an inactivity timer; however, Jeon teaches an inactivity timer indicating an inactive state of the frequency resources for the UE during a second time window while communicating on the first set of resources that are active in the time window (the plurality of BWPs are activated/inactivated based on an inactivity timer.  Thus the UE can activate/transmit the appropriate resource (BWP) and not transmit on particular resources during a time window based on the timer; Paragraph 308.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lim to include an inactivity timer as taught by Jeon.
	One would be motivated to make the modification such that signaling overhead can be reduced to allow for power savings as taught by Jeon; Paragraph 308.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 29, 31-48 have been considered but are moot because the new ground of rejection does not rely on any 
Regarding the ind. claim, the Examiner has introduced a 112a/b rejection because the new claims define the second set of resources to correspond to the second time window which is inactive, but then states these signals are received within the first time window. 
Paragraph 82 of Lim teaches the idea that multiple PRS signals can be received at the UE from the target/source base station.  As both base stations are communicating, this would infer they are both in the active state and thus the UE receives, in a time window (The time it takes to receive both PRS) a first and second PRS as claimed.
Regarding claims 3 and 4, Applicant argues the secondary reference does not teach receiving the control information during the first time window which is for receiving positioning signals during the active period. The Examiner notes the secondary reference was used for the idea of receiving control information during a particular time window.  Once combined with the teachings of Lim, this information would be receiving in a time window in which PRS are received.  Further, as noted in the 112a/b rejection, the second set of resources correspond to the second time window, and thus it is unclear how the information of claims 3 and 4 is being received within the first time window as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON M RENNER/Primary Examiner, Art Unit 2419